Citation Nr: 0530540	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  90-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 1989 rating action of the RO 
in St. Paul, Minnesota which denied service connection for a 
psychiatric disorder.  The veteran filed a Notice of 
Disagreement in March 1989.  The RO issued a Statement of the 
Case (SOC) in July 1989, and the veteran filed a Substantive 
Appeal subsequently that month.  Supplemental SOCs (SSOCs) 
were issued in September 1989 and April and May 1990, 
reflecting the RO's continued denials of service connection.  
In June 1990, the veteran testified during a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.      

In January 1991, the Board remanded this case to the RO for 
due process development.  The RO issued a SSOC in February 
1991, reflecting the continued denial of service connection.  
By decision of July 1991, the Board denied service connection 
for a psychiatric disorder.  By decision of March 1993, the 
United States Court of Veterans Appeals (the United States 
Appeals for Veterans Claims since March 1, 1999) (Court) 
vacated the July 1991 Board decision and remanded this case 
to the Board for readjudication of the veteran's claim.

In November 1993, the Board remanded this case to the RO for 
further development of the evidence.  By rating action of 
March 1994, the RO confirmed the denial of service connection 
for a psychiatric disorder, and issued a SSOC in December 
1994.  In January 1995, the veteran testified during a 
hearing officer at the RO; a transcript of the hearing is of 
record.  The RO issued a SSOC in November 1995, reflecting 
the continued denial of service connection.  

In March 1996, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  The RO issued a SSOC in December 1996, 
reflecting the continued denial of service connection.  In 
March 1997, the RO in Fargo, North Dakota certified this case 
to the Board for disposition.  By decision of April 1997, the 
Board denied service connection for a psychiatric disorder.  
The veteran, in turn, appealed the Board's decision to the 
Court.

In June 1998, counsel for VA's Secretary filed a motion for 
to vacate to the Board's decision and to remand the matter of 
service connection for a psychiatric disorder.  In a 
September 1998 Order, the Court granted the Secretary's 
motion, vacating the Board's decision and remanding the 
matter for expeditious readjudication in accordance with 
instructions contained in the Secretary's motion.

By decision of June 1999, the Board denied service connection 
for a psychiatric disorder.  The veteran, in turn, appealed 
the Board's decision to the Court.  In March 2001, counsel 
for VA's Secretary filed a motion for to vacate to the 
Board's decision and to remand the matter of service 
connection for a psychiatric disorder.  In a May 2001 Order, 
the Court granted the Secretary's motion, vacating the 
Board's decision and remanding the matter for further 
proceedings consistent with the Secretary's motion.  In May 
2001, this case was transferred to the Milwaukee, Wisconsin 
RO, reflecting the veteran's change of residence to that 
state.  

In May 2002, the Board remanded this case to the RO to afford 
the veteran a Board hearing at the RO.  In October 2002, the 
veteran's then-attorney withdrew the hearing request.

In November 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
attempted to undertake such development pursuant to 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  By letter 
of March 2003, the Board notified the veteran of the 
additional development.  However, the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board but not reviewed by the RO was later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
August 2003, the Board remanded this case to the RO for 
completion of the development action requested, and 
consideration of the claims in light of the additional 
evidence.  After accomplishing the requested action, the RO 
continued the denial of the claim (as reflected in a June 
2005 SSOC), and returned this matter to the Board.

By letter of October 2003, the veteran's attorney notified 
the Board that he no longer represented the veteran in this 
appeal.  By letters of April and August 2004, the Board 
notified the appellant's custodian of the right to designate 
a new Power of Attorney to represent the veteran in this 
appeal; no new representative has been designated to date.  
     

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No acquired psychiatric disorder was present in service; 
rather, competent medical opinions indicate that any in-
service mental disturbance was representive of a personality 
disorder.

3.  An acquired psychiatric disorder was first manifested 
more than one year following separation from service, and the 
competent evidence establishes that there is no medical 
relationship between any such disability and any incident of 
the veteran's military service.

4.  There is no remaining medical complexity or controversy 
in this case requiring an opinion from an independent medical 
expert (IME) for resolution of the matter on appeal.




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).   

2.  An IME opinion is not warranted in this case.  
38 U.S.C.A. §§ 5107(a), 5109(a), 7109(a) (West 2002); 
38 C.F.R. §§ 3.328(a), 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Consider the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the matter on appeal has been 
accomplished.

Through the January 1989 rating action, the July 1989 SOC, 
the September 1989, April and May 1990, and February 1991 
SSOCs, the March 1994 rating action, the December 1994, 
November 1995, and December 1996 SSOCs, the July 2001, June, 
September, and October 2002, April, August, and November 
2004, and January and February 2005 RO letters, the June 2005 
SSOC, and the June and August 2005 RO letters, the veteran 
was variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the July 2001, April and August 2004, and 
January 2005 RO letters, SOC, and SSOCs variously informed 
the veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2001 RO letter 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter August 2004 and January 2005 RO letters specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the veteran prior to the 1989 
rating action on appeal, inasmuch as the VCAA was not enacted 
until late 2000.  However, the Board finds that any lack of 
full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson,         19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  

As indicated above, the rating actions, many RO letters, SOC, 
and SSOCs issued between 1989 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, the Board's remands, 
and the Court's Orders, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claim in June 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical, administrative, and personnel 
records, and extensive post-service VA and private medical 
records from the time of the veteran's military service to 
2005.  As noted above, the veteran testified at RO hearings 
in June 1990 and January 1995, transcripts of which have been 
associated with the claims file.  The veteran was afforded 
comprehensive VA examinations in December 1985, May and 
October 1994, July 1996, and May 2005.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional, existing evidence that is pertinent 
to the claim on appeal that has not been obtained.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

The Board also finds that the record presents no basis for 
further development of the claim, and the creation of any 
additional evidence to resolve the claim on appeal.  In 
February 1994, the veteran requested an advisory opinion from 
an IME in this case.  See 38 U.S.C.A. §§ 5109(a), 7109(a); 
38 C.F.R. §§ 3.328(a), 20.901(d).  However, for the reasons 
expressed below, the Board finds that an IME opinion is not 
warranted.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



I.  Background

The veteran's service medical, administrative, and personnel 
records are completely negative for complaints, findings, or 
diagnoses of any psychiatric disorder.  Administrative 
records indicate that, from August to December 1968, the 
veteran was assigned to isolated duty at the U.S. Coast Guard 
Light Station, Five Finger, Alaska for 3 months and 23 days.  
In December 1968, he was transferred to the continental 
United States for assignment to a 24-week course at the 
Radioman Class "A" School at the U.S. Coast Guard Training 
Center, New York Base, Governors Island, New York.  In 
January 1969 the veteran reported for duty at the U.S. Coast 
Guard Training Center.  He was granted clearance for access 
to information classified SECRET in June 1969.  He was 
psychiatrically normal on physical examination of July 1969.  
From October 1969 to September 1971, he was attached to U.S. 
Coast Guard facilities including the Sand Island Base and the 
Radio Station in Honolulu, Hawaii.  He served aboard the U.S. 
Coast Guard Cutter Mellon in March and April 1971.  An August 
1971 report of re-enlistment interview indicates that the 
veteran was recommended for service re-enlistment, but he did 
not intend to re-enlist in or extend his military service 
because he found such service too restrictive in regard to 
personal grooming and the fixed income, service life was 
"too nit-picking," he did not want to raise a family in 
military surroundings, and he wanted to attend college in 
order to make more money or have the potential of earning 
more money.  From September 1971 to February 1972, he was 
attached to the U.S. Coast Guard Group in Milwaukee, 
Wisconsin.  A January 1972 personnel action sheet indicates 
that the veteran received commanding officer's non-judicial 
punishment of forfeiture of $30 pay for being absent from his 
appointed place of duty.  He was psychiatrically normal on 
service separation examination of January 1972.  

The post-service record shows that the veteran was seen at 
the VA Medical Center (VAMC) in Wood, Wisconsin, in late 
March 1973.  A history of a previous visit to that facility 2 
months prior was noted.  The examiner noted that he had had 
depressive episodes going back for at least 2 years, and last 
night checked-in to a hotel facility, gave a fictitious 
address, and took a number of over-the-counter sleeping pills 
with suicidal intent.  The diagnosis was attempted suicide.  
On subsequent psychiatric consultation the same day, the 
veteran was noted to have been tired of living, unable to 
find a reason to live longer, and never to have been treated 
by a psychiatrist or attempted suicide previously.  He denied 
any precipitating factor except "general pressure."  There 
was no evidence of psychosis.  The diagnostic impression was 
situational disturbance.  A medical note the next day 
indicated that there was no need to hospitalize the veteran 
at the present time, and that he had refused referral to the 
mental hygiene clinic, as a result of which he was discharged 
from medical care.

When seen at the above-mentioned VA facility in July 1973, it 
was noted that the veteran had episodes of a depressed-type 
of nervousness, and some type of mental disturbance.  The 
diagnosis was depressive-type schizophrenia.  On subsequent 
neuropsychiatric consultation the same day, the veteran was 
noted to be mildly depressed about life in general.  He was 
noted to be single and still on the same job since separation 
from military service 2 years ago, and today became angry 
with life and his job in particular.  The examiner stated 
that he seemed to be in a period of self-evaluation, and 
noted an absence of delusional symptoms.  On subsequent 
evaluation in the life problem clinic the same day, the 
consultant judged the veteran to be quite depressed, rather 
than mildly depressed.  The veteran did not want to be 
hospitalized and refused medication, but did want to obtain 
"some answers," and the consultant felt that a few things 
had been clarified during the interview.

From August to September 1973, the veteran was hospitalized 
at the above-mentioned VA facility because of feelings of 
depression, anxiety, and anger at life in general.  He gave a 
history of a 5-month assignment during military service to a 
small island in Alaska where he was alone with 3 other men 
and saw no other people, except when a ship visited about 
every 2 weeks.  He dated the onset of increased nervousness 
and tension and depressive symptoms to that assignment, 
followed by a decrease in nervousness and tension following 
his re-assignment to the continental United States.  He 
reported increased tension once again following his 
assignment to Hawaii as a radio operator.  It was noted that 
the veteran first sought VA medical treatment at the current 
facility in late March 1973 after a suicide attempt, and was 
again seen in July.  

On mental status examination, the veteran was shabbily 
dressed, unshaven, and disheveled.  Stream of speech was 
within normal limits, and the train of thought was well-
directed.  He exhibited no abnormal psychomotor activity.  
Mood seemed to be slightly depressed, and he expressed 
feelings of anxiety.  He exhibited no delusions, 
hallucinations, or paranoid ideas.  He was oriented in 3 
spheres, and had good retention, recall, and memory.  
Calculations were adequate.  General information was within 
normal limits, and he had reasonable insight into his 
situation.  The impression was mild depression and confusion 
secondary to situational maladjustment.  

Nursing notes on admission were to the effect that this was 
the veteran's second psychiatric admission to this facility, 
having been previously hospitalized for two days in January 
or February 1973.  The veteran's presenting problems of 
depression, inability to concentrate, and not caring about 
anything were noted to be of six months' duration.  The 
provisional diagnosis a couple of days later was depressive 
neurosis.  Doctors' progress notes the next day were to the 
effect that the veteran had been seen at this facility in 
January 1973 for depression, and he now returned with the 
same problem.  In mid-August, the veteran presented hostility 
with some paranoid features as well as marked depression.  On 
interview with a social worker, the veteran's mother reported 
that the veteran had been put out of their house in June when 
she remarried, as a condition set down by her prospective 
husband before the marriage could take place.  Over a week 
prior, the veteran was reportedly jailed for drunken driving, 
speeding, and eluding a police officer, and there were many 
family problems.          

During his hospital course, the veteran's affect was noted to 
be markedly hostile but flattened, and mood was depressed.  
There was evidence of psychomotor activity diminution.  No 
illusions or hallucinations were elicited, and the veteran 
had no insight into the reasons for his condition; his 
insight of his situation was normal.  Judgment was within 
normal limits.  He did not improve with treatment with anti-
depressive medication, and began to improve with anti-
psychotic medication.  The final diagnosis was chronic, 
undifferentiated schizophrenia.

In October and November 1975, the veteran was hospitalized at 
a VA medical facility, and the impression on admission was 
anxiety neurosis.  After psychiatric evaluation, it was felt 
that he was not psychotic.  Psychological testing revealed a 
pattern suggestive of a potential for somatization as a 
response to situations that ordinarily might induce 
depression.  The impression was of a chronic and long-
standing vulnerability in this regard.  The final diagnosis 
was "dizziness, probably psychogenic."  

The subsequent record documents numerous post-service 
evaluations and treatment of the veteran for many problems 
including psychiatric at various VA and private medical 
facilities from 1981 to 2005.  The diagnoses included 
borderline personality disorder; personality disorder, 
suicidal ideation, and drug abuse (alcohol and marijuana); 
continuous alcohol and cannabis dependence; mixed substance 
abuse, in remission; unspecified recurrent major depression; 
psychotic depression with suicidal/homicidal ideation; 
schizo-affective disorder; alcoholism and multiple drug 
abuse; dysthymic disorder; addictive personality resulting in 
abuse or dependency upon chemicals and pathological gambling; 
atypical psychosis, alcohol dependence, and drug abuse; 
chronic paranoid schizophrenia, alcohol and substance abuse, 
and mixed personality disorder; status post closed head 
trauma and bipolar affective disorder with suicidal ideation; 
severe borderline personality disorder manifested by 
affective lability, demandingness, and impulsive and self-
destructive behavior; pathological gambling and depression; 
drug overdose, suicide attempt, and schizoid affective 
disorder; alcohol dependency and psychosis with depression; 
bipolar mood disorder with psychotic features and continuous 
alcohol dependence; continuous paranoid-type schizophrenia 
with prominent negative symptoms, and alcohol abuse; chronic 
paranoid-type schizophrenia, alcohol dependence, and 
personality disorder NOS; and schizo-affective disorder with 
chronic paranoid-type schizophrenia and ongoing affective 
component, and alcohol dependence. 

In the report of a VA psychiatric examination in December 
1985, the examiner noted that the veteran's claims file and 
other medical records were not available for his review prior 
to the examination, and that the current report was thus 
based solely on the history furnished by the veteran.  The 
veteran gave no history of the onset of any psychiatric 
problems in service, and stated that he made his first 
suicide attempt post service in 1973.  After examination, the 
doctor commented that the veteran apparently had been 
severely chemically dependent for many years and had a 
history of polydrug abuse.  He was noted to have been 
diagnosed as suffering from recurrent major depression with a 
personality disorder, and the doctor opined that this 
diagnosis was probably accurate, as he had certainly had 
depression of suicidal proportions for many years.  The 
examiner further noted that, according to the veteran's 
statement, this depression was a psychotic depressive 
reaction with ongoing hallucinations, and that these 
hallucinations had resulted in suicidal acting-out and 
disadvantageous behavior on occasion.  The examiner 
recommended that the veteran be deemed incompetent to handle 
his own funds and manage his affairs.

Of record is a March 1986 certificate from the Social 
Security Administration indicating that the veteran had been 
awarded disability benefits that month, based on entitlement 
beginning in April 1984.

During the June 1990 RO hearing on appeal, the veteran 
testified that he had no psychiatric problems prior to 
military service, and that he developed a psychiatric 
disorder as a result of stress associated with a five-month 
military service assignment at the remote and isolated Five 
Finger Light Station in Alaska.  He stated that 
psychiatric/psychological problems which he described as 
"psychotic thoughts" had their onset at that time, relating 
sleep problems and inability to cope with people in 
authority.  He also described subsequent stress and pressures 
associated with training as a radio operator in the 
continental United States, and with suicidal thoughts during 
assignment as a radio operator in Hawaii.  He stated that he 
never sought treatment for psychiatric problems in service 
because of his pride and skepticism of military medical care.  
He testified that, following separation from service, he 
blamed the military service for having destroyed his self-
esteem, he was unemployed, his mother had forced him to leave 
the family home, and a relationship with a girlfriend had 
broken up, and he felt worthless, hopeless, and helpless, 
culminating in a suicide attempt in January or February 1973, 
for which he was not hospitalized.  He reported making 
another suicide attempt in March 1973, after which he was 
hospitalized.             

In May 1994, a VA psychiatric examination was conducted 
pursuant to the November 1993 Board Remand for the purpose of 
determining the exact nature, etiology, and cause of the 
veteran's current psychiatric disability.  The examiner was 
instructed to review the claims file, attempt to reconcile 
the varying psychiatric diagnoses, and specifically render an 
opinion for the record as to whether it was probable that the 
veteran's isolated military duty at Five Finger Light Station 
in Alaska caused his present psychiatric disability.  On 
examination, the examiner stated that he had reviewed the 
current record and the claims file prior to the examination.  
It was noted that the veteran had an extensive history of 
mental illness which dated back to military service; he 
reportedly became quite disturbed and agitated while serving 
at the Five Finger Light Station in Alaska, and started to 
feel that he was being bothered by evil spirits.  The 
examiner commented that the veteran was a very maladjusted 
individual who had not been productive since separation from 
service in 1972.  After mental status examination, the 
diagnoses included psychotic disorder, not otherwise 
specified (NOS).  

A September 1994 VA Field Examination Report noted that the 
veteran was interviewed and described the isolated nature of 
his military assignment to Five Finger Light Station in 
Alaska in 1968.  He stated that his mental faculties began to 
change during this assignment, and that he didn't get along 
with the man in charge, withdrew socially, became sadistic 
and delusional, and began to believe that he was possessed.  
The field examiner commented that the veteran appeared to be 
depressed and suicidal, and that information he furnished 
during the interview supported the assertion that his 
military service at Five Finger Light Station represented 
isolated duty performed under conditions providing only 
limited contact with the outside world.

In September 1994, the RO ordered another VA psychiatric 
examination of the veteran to comply with the Board's 
November 1993 remand.  On examination in October 1994, the 
examiner noted that the claims file was not available for his 
review.  The veteran was noted to have first sought mental 
health care in March 1973 associated with suicidal ideation 
and an attempt by overdose.  After mental status examination, 
the examiner did not believe that the veteran had either 
schizophrenia or any other chronic psychotic illness, and was 
not convinced that he had a history of having been truly 
psychotic, with the possible exception of drug/alcohol 
intoxication and related brief psychotic experiences.  He 
concluded that a personality disorder was the veteran's 
primary problem, and noted that a depressive disorder of 
uncertain etiology was documented in old records.  The 
diagnoses were depressive disorder, NOS; rule-out psychotic 
disorder, NOS; alcohol dependence; and personality disorder, 
NOS.  The examiner opined that the veteran's report indicated 
that personality disorder symptoms were present during his 
active duty years.

In a November 1994 addendum to the October 1994 examination 
report, the examiner stated that he had reviewed the claims 
file and found no documentation of the presence of depressive 
symptoms within  one year of the veteran's separation from 
active duty.  He commented that reconciliation of psychiatric 
diagnoses was contained in the above October examination 
report, and opined that it was not probable [emphasis added 
by the examiner] that the veteran's "isolated" duty was a 
primary cause of his present psychiatric disability.  The 
central issue was whether or not a depressive disorder NOS, 
i.e., depressive symptoms, could be documented as having been 
present during the veteran's service years or within one year 
thereafter.  He further opined that a personality disorder 
NOS was, in any event, the veteran's primary disabling 
condition, as had been previously concluded, noting that the 
presence of this condition was reflected in records of 
maladaptive functioning during his service years.

During the January 1995 RO hearing on appeal, the veteran 
testified that his duties while assigned to the Five Finger 
Light Station, Alaska, with three other men from August to 
December 1968 consisted of standing a 6-hour radio watch 
seven days per week, providing weather information and 
lighthouse services, and performing maintenance duties.  He 
stated that he got along well with two of the three other men 
at the post, but not with the officer in charge.  He reported 
being under great stress learning Morse Code during 
subsequent training as a radio operator in the continental 
United States in 1969, and he thereafter served as a radio 
operator in Hawaii.  He testified that mental health problems 
had their onset post service in approximately 1973, 
culminating in a suicide attempt in February 1973 and VA 
hospitalization in March.

In January 1996, the RO determined that the veteran was 
incompetent for VA benefit purposes.

Pursuant to the Board's March 1996 remand, in July 1996, the 
veteran was examined by two VA psychiatrists for the purpose 
of determining the nature and exact diagnosis of any current 
psychiatric disorder, and providing medical opinions as to 
the relationship between any acquired psychiatric disorder 
and the veteran's period of isolated military duty at the 
Five Finger Light Station in Alaska.  On examination by the 
first examiner, the veteran's extensive military, 
educational, employment, and psychiatric history was reported 
in great detail based on the history provided by the veteran; 
the examiner noted that the claims file and other past 
medical records had not been available for his review prior 
to the examination.  The veteran gave a history of 
experiencing difficulty while on military assignment with 
only three other men at an isolated light station in Alaska 
in 1968.  He stated that he became "paranoid" hearing the 
sounds of whales and thinking that they might be sea lions 
who might come out of the water after him.  He then reported 
feelings of tension while attending radio communications 
training on a subsequent assignment in the continental United 
States.  He stated that he felt "paranoid" about anti-war 
protesters trying to strike him on a subsequent assignment as 
a radio operator in Hawaii, and claimed that it was during 
this time that he first had suicidal thoughts and became very 
depressed.  He reported becoming increasingly "paranoid and 
depressed" post service when he was unemployed for a few 
months and enrolled in summer and fall semester courses at a 
college, and that he made his first suicide attempt in 1973, 
for which he was hospitalized at a VA medical facility.  

After recording the veteran's subjective complaints and 
objective findings on mental status examination, the examiner 
commented that no overt psychotic features were noted, 
although the veteran did admit to what might possibly be 
auditory and visual hallucinations, but this was not 
absolutely clear; that the veteran endorsed ongoing paranoid 
thought processes and presented as somewhat suspicious; and 
that it would be helpful to check the past history for 
psychotic features and any connection to a mood disorder.  
Diagnostic psychological testing and evaluation by a 
psychologist were suggested, and the diagnoses based totally 
upon information gathered during the interview process and 
without benefit of review of the claims file or other past 
medical records were schizo-affective disorder, provisional; 
rule-out chronic depression with psychotic features; rule-out 
social phobia, doubt; alcohol abuse, rule-out dependence, in 
questionable partial remission; and rule-out personality 
disorder, NOS.  

In an August 1996 addendum to the July 1996 examination 
report, the examiner stated that, after reviewing the claims 
file documentation which had not been available at the time 
of the July examination, he was even less convinced of a true 
psychotic disorder, as the veteran's presentation did not 
have psychotic features except for a sense of suspiciousness 
which seemed excessive at times, and his description of 
hallucinatory experiences was not convincingly psychotic.  He 
stated that it seemed from the record that the veteran's 
psychotic experiences had typically come in the context of 
alcohol or other substance intoxication, and had cleared in 
the hospital setting following detoxification.  Based upon 
documentation in the claims file, the examiner felt that the 
veteran minimized and denied significant aspects of his 
previous substance abuse history during the interview.  The 
examiner noted a past diagnosis of a borderline personality 
disorder and the veteran's attempts to manipulate others into 
caring for him.  Although the veteran seemed to present with 
a mood disorder, the examiner felt that this seemed less 
acute and more chronic in nature, and it was difficult to 
determine whether this was primary depression, or depression 
that was part of mood instability that could accompany a 
personality disorder or perhaps even be secondary to chronic 
alcohol usage.  The examiner commented that thought 
disorganization (referenced in psychological testing during 
recent hospitalization), the history of lack of compliance 
with medication treatment, and the history of irresponsible 
and erratic behavior could all be part of a personality 
disorder with borderline features.  The examiner opined that 
it would not seem to be the case that "isolated duty" was a 
proximate cause of the veteran's psychiatric difficulties.  
The diagnostic impressions after reviewing the available 
medical records included personality disorder, NOS, with 
borderline, paranoid, schizotypal, and dependent features - 
likely the primary diagnosis; alcohol dependence with a 
history of polysubstance abuse/dependence; depressive 
disorder, NOS, with etiology uncertain; and rule-out schizo-
affective disorder - this seemed less likely.

On examination by the second VA psychiatric examiner in July 
1996, the examiner stated that he had reviewed the claims 
file prior to the examination to address reconciling multiple 
past diagnoses and whether the veteran's isolated military 
duty in Alaska in 1968 was as likely as not to have been a 
proximate cause of his psychiatric problem.  The veteran gave 
a history of the onset of symptoms of paranoia (fearing noise 
from whales and sea lions as threatening) and depression 
during his isolated service, but stated that he did not seek 
any help due to fear of mental illness and military hospitals 
and not wanting such illness documented in his official 
record.  He first reported seeking help, which the examiner 
noted was documented in the record, in late March 1973 
following a suicide attempt by medication overdose.  The 
examiner thereafter reviewed the veteran's extensive 
military, educational, social, employment, and psychiatric 
history in great detail, and, after recording his current 
symptoms and complaints and the clinical findings on mental 
status examination, proceeded to reconcile multiple past 
diagnoses based on recognized diagnostic criteria.  

The 1st assessment was recurrent, now chronic major 
depressive disorder which the examiner opined had its onset 
in March 1973, was in large part associated with the presence 
of a serious personality disturbance, and could not in any 
way be tied to the veteran's military service or experiences.  
The 2nd assessment was history of alcohol abuse, probably 
dependence.  The 3rd assessment was that criteria for 
schizophrenia had never been well-documented in the record, 
especially absent being the mention of any thought disorder, 
and that symptoms identified as schizophrenia were better 
accounted for by personality disorder diagnoses.  The    4th 
and 5th assessments were paranoid personality disorder and 
schizoid personality disorder.  The 6th assessment was 
schizotypal personality disorder; the examiner opined that 
the veteran was in all likelihood describing the symptoms of 
this condition as having their onset while he was stationed 
at the isolated military post in Alaska, and that he 
undoubtedly had had earlier instances of this disorder which 
were not as clearly identifiable, or which he did not now 
recall.  He further opined that it was just as likely as not 
that this isolated military duty provided an environment in 
which his symptoms intensified, but for which he did not seek 
assistance for the reasons he outlined.  The examiner opined 
that symptoms of the schizotypal personality disorder, 
coupled especially with those of a paranoid personality 
disorder, also accounted for the veteran's previous diagnoses 
of schizophrenia, probably because previous examiners took 
his descriptions or self-labeling at face value and did not 
question him carefully to distinguish from more clearly-
defined hallucinations or delusions, or did not consider 
these personality disorder diagnoses as a more explanatory 
alternative.  The examiner commented that the easier 
identification of any one of the veteran's three diagnosed 
personality disorders was also complicated by the presence of 
symptoms of the other                 two personality 
disorders, and that the veteran did not meet the diagnostic 
criteria for a borderline or any other personality disorder.  
In an August 1996 addendum to the examination report, the 
examiner stated that no psychological testing was needed to 
complete the July psychiatric examination.        

In connection with the May 2005 VA examination, the examiner 
extensively reviewed the veteran's voluminous 12-volume 
claims file, including previous VA examination reports, his 
subjective complaints, and military, occupational, social, 
educational, legal, and mental health treatment history.  
After current mental status examination and diagnostic 
testing, the examiner noted that, over the course of nearly 
32 years, the veteran had received a wide range of 
psychiatric diagnoses and been treated with virtually all 
classes of psychotropic medications.  He felt that the fact 
that he had received myriad psychiatric diagnoses in the past 
should not be interpreted as reflecting disagreements about a 
"correct" diagnosis, because the veteran presented with 
multifaceted psychiatric pathology, and thus, in a sense, all 
of his diagnoses were or had been correct.  The complexity of 
his diagnostic history was currently reflected by the 
following diagnostic scheme: psychosis NOS, and personality 
disorder NOS with borderline, antisocial, and narcissistic 
traits.  He also had a history of polysubstance abuse and 
dependence, as well as a history of pathological gambling.  

The examiner stated that an extensive search and review of 
the veteran's voluminous claims file revealed no documented 
mental health symptoms during his military service or within 
12 months of his discharge, and that this finding was 
consistent with previous opinions contained in the claims 
file.  The veteran's first documented mental health treatment 
was noted to have been at a VA medical facility in March 1973 
following the ingestion of sleeping pills with suicidal 
intent.  He was subsequently seen in July, August, and 
September 1973.  On that record, the examiner opined that it 
was not at least as likely as not that any of the veteran's 
current psychiatric diagnoses had their onset during his 
military service, inasmuch as there was no documented 
manifestation of a current psychosis or any other mental 
health condition within one year of separation from service.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent 
within a year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran asserts his entitlement to service 
connection for an acquired psychiatric disorder that he 
relates to his military service.  However, the Board notes 
that there is no competent and probative evidence of a nexus 
between any currently-diagnosed acquired psychiatric disorder 
and any incident of the veteran's military service.  

The available service medical, administrative, and personnel 
records document no complaints, findings, or diagnoses of any 
psychiatric disorder.  Those service records do document the 
veteran's isolated duty at Five Finger Light Station in 
Alaska for several months, but no psychiatric abnormalities 
were recorded in association with that period of service in 
late 1968 or with subsequent radio operator training in the 
continental United States in 1969.  In fact, the veteran was 
found to be psychiatrically normal on examination of July 
1969, some 6 months following completion of the isolated duty 
and near the time of completion of his radio operator 
training.  Neither were any psychiatric abnormalities 
recorded in association with subsequent assignment as a radio 
operator in Hawaii from late 1969 to 1971, and the veteran 
was psychiatrically normal on the service separation 
examination of January 1972.  

In this case, neither the contemporaneous in-service nor 
subsequent medical evidence supports a finding that an 
acquired psychiatric disorder was present in service.  
Rather, VA medical opinions entered in connection with this 
appeal support the conclusion that any mental disturbance the 
veteran suffered from in service was manifestations of 
personality disorder.  Personality disorders are considered 
constitutional or developmental abnormalities and, as such, 
are not diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9  
See also Beno v. Principi, 3 Vet. App. 439 (1992).  As such, 
service connection may not be granted for personality 
disorders.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
injury or disease in service (see 38 C.F.R. § 4.127; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993), in this case, there is no medical 
opinion that relates any acquired psychiatric disorder to any 
incident of military service.  Rather, the weight of the 
medical opinion evidence establishes that any acquired 
psychiatric disorder had its onset over a year post service 
and is unrelated to any incident of service.  

The first medical records showing treatment and evaluation 
for any acquired psychiatric disorder date from a VA medical 
facility in late March 1973, over a year following separation 
from service.  The psychiatric complaints were not then 
medically related to any incident of the veteran's military 
service, and voluminous subsequent VA and private medical 
records showing continuing post-service psychiatric treatment 
and evaluation of the veteran include no opinion linking any 
current acquired psychiatric disorder to any incident of the 
veteran's military service.  

On the contrary, all pertinent opinions and evidence on the 
question of medical nexus find any current acquired 
psychiatric disorder unrelated to the veteran's military 
service.  In this regard, the Board notes the medical opinion 
linking the mild depression and confusion initially diagnosed 
in August 1973 to situational maladjustment, not to any 
incident of military service; the veteran's September 1981 
history dating the onset of depression to the loss of a job 3 
years prior, not to any incident of military service; the 
veteran's April 1982 history (in his original claim for VA 
disability compensation) dating the onset of a nervous 
problem to 1974, some two years following separation from 
service, and not to military service; the veteran's history 
during hospitalization from April to August 1983 dating the 
onset of mental problems to approximately 10 years 
previously, after separation from military service, and not 
to military service; the veteran's October 1984 history of 
depression which he attributed to hearing loss, not to 
military service or any incident thereof; the June 1987 
medical opinion linking much of the veteran's behavior and 
confused thinking to his pathological gambling, not to any 
incident of military service; the 1994 VA medical opinion 
that it was not probable that the veteran's isolated duty was 
a primary cause of his present psychiatric disability; the 
1996 VA medical opinions that it would not seem to be the 
case that the veteran's isolated military duty was a 
proximate cause of his psychiatric difficulties, and that a 
current acquired psychiatric disorder could not in any way be 
tied to his military service and experiences; and the 2005 VA 
medical opinion that it was not at least as likely as not 
that any of the veteran's current psychiatric diagnoses had 
their onset during his military service, inasmuch as there 
was no documented manifestation of a current psychosis or any 
other mental health condition within one year of separation 
from service.

The Board ascribes particular probative value to the March 
2005 VA physician's opinion, inasmuch as it was arrived at 
following his exhaustive review of the veteran's service and 
post-service medical records including several previous VA 
psychiatric examination reports contained in the voluminous 
claims file, as well as current examination of the veteran.  
Hence, all competent and probative medical opinions on the 
question of medical nexus weigh against the claim, and the 
veteran has not presented or alluded to the existence of any 
medical opinion that supports his claim.  

The Board has considered the question of whether a notation 
in March 1973 VA hospital records to the effect that the 
veteran had had depressive episodes going back for at least 
two years represents either a medical history offered by the 
veteran or a finding by a VA physician that he had depressive 
episodes dating back to service.  

To the extent that that 1973 notation may constitute medical 
evidence suggesting the presence of an acquired psychiatric 
disorder during service, the Board finds that any such 
suggestion is outweighed by the medical opinions of VA 
examiners-particularly, the March 2005 examiner-who each 
considered that notation in the context of the signs and 
symptoms of the veteran's psychiatric disease from the 
perspective of a prodigiously-documented medical history of 
over 20 and 30 years, and reconciled the numerous psychiatric 
clinical notations and findings and multiple diagnoses in 
reaching the conclusion that no acquired psychiatric disorder 
was manifested in service, or is medically related to 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board emphasizes that VA medical conclusions upon which this 
decision is based were reached after the voluminous, 
comprehensive evidentiary record and medical history was 
compiled and reviewed, several direct examinations of the 
veteran were performed and clinical findings recorded, and 
multiple medical diagnoses were reconciled by competent 
medical authorities, in compliance with the Board remands and 
Court Orders.  

The Board notes that, in this appeal, the veteran has 
requested that the Board obtain an opinion from an IME to 
resolve the claim on appeal.  When, in the judgment of the VA 
or the Board, expert medical opinion, in addition to that 
available within the VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the 
VA or the Board may secure an advisory medical opinion from 
one or more IMEs who are not VA employees.  38 U.S.C.A. §§ 
5109(a), 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence of 
record is adequate to equitably adjudicate this claim.  As 
explained above, the medical opinions contain sufficient 
medical findings to permit the Board to fully adjudicate the 
matters on appeal.  The current record contains a 
reconciliation of medical diagnoses by competent VA medical 
authority, and presents no remaining conflict between 
existing medical opinions as to diagnosis or etiology.  As 
there is no remaining medical complexity or controversy in 
this case requiring an opinion from an IME for resolution of 
the matter on appeal, such an opinion is not warranted.  

In addition to the medical evidence of record, the Board has 
considered the veteran's assertions in connection with the 
claim on appeal, to include his hearing testimony that he 
suffers from a psychiatric disorder of service origin-
specifically,  that he developed a psychiatric disorder as a 
result of stress associated with assignment to the remote and 
isolated Five Finger Light Station in Alaska for several 
months in 1968, and stress and pressures associated with 
subsequent radio operator training and assignment as a radio 
operator in Hawaii.  As indicated above, however, the 
competent medical evidence does not support the veteran's 
assertions.  Moreover, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent, on the basis of his own assertions, to render a 
probative opinion on a medical matter-such as whether a 
relationship between a current acquired psychiatric disorder 
and any incident of his military service exists.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Similarly, the Board notes that the veteran's own reported 
history of the onset of a claimed acquired psychiatric 
disorder, as reflected in records of his medical treatment, 
also does not constitute competent evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

Under these circumstances, the Board determines that the 
claim for service connection for an acquired psychiatric 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


